                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WILLIE A. BROWN,                                Case No. 18-cv-07451-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING AS MOOT
                                                 v.                                        MOTION TO DISMISS ORIGINAL
                                   9
                                                                                           COMPLAINT
                                  10       CORE-MARK INTERNATIONAL, INC.,
                                                                                           Re: Dkt. No. 16
                                                        Defendant.
                                  11

                                  12          Defendant Core-Mark International, Inc. (“Core-Mark”) moved to dismiss Plaintiff Willie
Northern District of California
 United States District Court




                                  13   Brown’s original complaint. Dkt. 16. Brown has since filed an amended complaint. Dkt. 21.

                                  14   The original complaint having been superseded, Core-Mark’s motion is DENIED AS MOOT,

                                  15   without prejudice to any argument that Core-Mark may raise in a new motion in response to the

                                  16   amended complaint.1

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 1, 2019

                                  19                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  20                                                   Chief Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
